450 F.2d 169
UNITED STATES of America, Plaintiff-Appellee,v.Jesus Victor LOPEZ, Appellant.
No. 71-1323.
United States Court of Appeals,Ninth Circuit.
Oct. 7, 1971.

Leslie Kast, West Covina, Cal., for appellant.
Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim.  Div., D. Henry Thayer, Asst. U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS and WRIGHT, Circuit Judges, and BATTIN,* District Judge.
PER CURIAM:


1
The judgment of conviction in this bank robbery case is affirmed.


2
In the circumstances here, there was probable cause to make the arrest.  So, the fruits of the search of the person of Lopez were properly received in evidence.


3
The admissions made to Agent Flanagan on the morning of September 29, 1970, were found to have been made under a full Miranda1 waiver.  At the moment Lopez was in state custody and not immediately subject to release.  (There is no evidence of state-federal collusion.)


4
McNabb-Mallory2 (delay in taking to a magistrate) arguments are made.  Pettyjohn v. United States, 136 U.S.App.D.C. 69, 419 F.2d 651 (1969), which we approve, holds that a valid Miranda waiver also waives the McNabb-Mallory requirements.  See also, United States v. Halbert, 9 Cir., 436 F.2d 1226 (1970).



*
 The Honorable James F. Battin, United States District Judge, District of Montana, sitting by designation


1
 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966)


2
 Mallory v. United States, 354 U.S. 449, 77 S. Ct. 1356, 1 L. Ed. 2d 1479 (1957); McNabb v. United States, 318 U.S. 332, 63 S. Ct. 608, 87 L. Ed. 819 (1943)